DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species II, claims 10-20 in the reply filed on 4-28-2021 is acknowledged.  The restriction is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (6,776,857) in view of Terwilliger (3,184,938).  Lee discloses a method of uncoiling a strip substrate (1; col. 5, lines 45-48) while quenching the strip in a quenching device (2) and threading the strip into a rolling mill (3; col. 7, lines 19-25) by uncoiling from a coil which is received on a spool (Fig. 3). Lee does not disclose a threading system. Terwilliger teaches that a strip is threaded (col. 1, line 72 and col. 2, lines 1 and 2) and guided (col. 2, line 53 and col. 5, lines 33-35) by a threading system (15,16,17,18,21,22,23) into rolling stands (1-6) of a rolling mill (Fig. 1). Regarding claims 11 and 12, Terwilliger teaches guiding and modifying a passline with the threading system (Fig. 2). The threading system corrects lateral and horizontal curvature (col. 3, lines 14,15 and 30-33 and col. 5, lines 45-48 and 70-75).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide strip .
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Terwilliger and further in view of Talbot (2,092,480). Lee in view of Terwilliger does not disclose strip gripping. Talbot teaches a strip threading carriage (205) with a strip engaging wedge (211,255) to guide a strip into a roll stand (201) so that the strip is clamped as the threading carriage moves to the work rolls (page 1, col. 2, lines 35-41 and page 2, col. 2, lines 44-53). It would have been obvious to grip the strip of Lee in view of Terwilliger during threading as taught by Talbot by providing a threading carriage with a wedge clamp as is known in the art to thread the rolling mill.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (4,730,781) in view of Lee (6,776,857).  Richter discloses a movable threading carriage (7,8; Fig. 4) having a pair of gripper rolls (34,35) to grip a strip end (9) and supply the strip to a roll stand ( 3). Richter does not discloses a quenching station. Lee teaches a method of uncoiling a strip substrate (1; col. 5, lines 45-48) while quenching the strip in a quenching device (2) and threading the strip into a rolling miill (3; col. 7, lines 19-25) by uncoiling from a coil which is received on a spool (Fig. 3). It would have been obvious to cool a strip being uncoiled as taught by Lee in the strip threading system of Richter in order to prepare a temperature of the strip prior to mill entry.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Lee and further in view of Terwilliger (3,184,938).  Richter in view of Lee does not disclose a strip gripping wedge on the threading carriage.  Terwiliger teaches a .
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Lee and further in view of JP 05-027041(cited on ids 3-17-2020). Richter in view of Lee does not disclose magnets for moving the strip.  JP 05-027041 teaches magnetic rollers (6a,6b) for moving strip. It would be an obvious modification to provide magnetic table rollers as taught by JP 05-027041 in the strip threading system of Richter in view of Lee as is known in the strip moving art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725